     Case: 1:19-cv-07539 Document #: 35 Filed: 03/19/20 Page 1 of 1 PageID #:116

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

Anthony Adams, et al.
                                Plaintiff,
v.                                                  Case No.: 1:19−cv−07539
                                                    Honorable Matthew F. Kennelly
HC Aurora, LLC
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, March 19, 2020:


        MINUTE entry before the Honorable Matthew F. Kennelly: The parties in this
case and Case No. 19 C 8040 are directed to file in both cases, by 4/3/2020, a single joint
status report describing the status of defendants' production of records as discussed at the
previous two status hearings. (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
